DETAILED ACTION
This Office Action is in response to Amendment filed on March 21, 2022. 
In the instant amendment, claim 1 is the only independent claim; claim 1 is currently amended.
Claim 1 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed March 31, 2022 has been entered. Claim 1 is the only independent claim; claim 1 is currently amended. Applicant’s amendments and arguments to claims are persuasive to overcome claim objection, drawing objection, and specification objection as set forth in the most recent office action mailed 09/22/2021. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 1, the phrase "may be" of claim 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hyland- US 20100156632 (Hereinafter “Hy”) in further view of Booker – US 20150143869, Giunta – US 20150300907, and Chin – JP 2004294147 (English Translation), and further in further view of Traina – US 5535634.

As to claim 1, Hy teaches a live gas system of instruments installed and capable of monitoring and collecting data from locations in a gas distribution system ([0030]: plurality of monitoring devices corresponds to “instruments”; each monitoring device can be structurally stable fixed to gas pipe distribution system; [0038]: each remote monitoring device collect data; [0028]: monitoring devices can be located throughout the system, for example, as attachments to component parts, for feedback to a network that can provide real-time (or live) information to the utility operating the network; thus “a live gas system of instruments installed and capable of monitoring and collecting data from locations in a gas distribution system”), comprising, in combination: 
a plurality of instruments disposed at locations in a gas distribution pipe system ([0028]: monitoring devices can be located throughout the system, for example, as attachments to component parts, for feedback to a network that can provide real-time (or live) information to the utility operating the network; [0039]: sensors 215 can be positioned within the monitoring device; [0047]: pressure sensor 215 can be positioned in a gas pipe to determine gas pressure within a gas system; thus “a plurality of instruments disposed at locations in a gas distribution pipe system”), each of said instruments capable of monitoring one or more of pressure, flow, temperature, humidity and vibration ([0028,0039,0047]: at least one sensor 215 of monitoring device is a pressure sensor; thus “each of said instruments capable of monitoring one or more of pressure, flow, temperature, humidity and vibration”), 
([0028, 0039, 0047]),
communication means for transmitting data collected to a remote location by means of a cellular system ([0029]: bi-directional communication between operations center 105 and monitoring devices using cellular telephone network; [0036]: operation center 105 can be remotely hosted operations center accessible by a device capable of accessing the internet; [0016]: Each monitoring device has at least one sensor sensing at least one condition within the infrastructure, a data storage device storing data sensed by the sensor, a communications device to transmit and receive data; thus “communication means for transmitting data collected to a remote location by means of a cellular system”),
a graphic user interface on which said collected data is displayed with geography information that gives a user the location of the instruments monitoring and collecting data ([0014, 0056]): monitoring devices can monitor GPS location; [0056] GPS information from monitoring device can occur by any method over a telecommunications network i.e. a smart phone or portable computer (which contains graphical user interface); [0066]: The repair crew receives the information on a smart phone, a portable computer, or other device capable of receiving such information; thus “a graphic user interface on which said collected data is displayed with geography information that gives a user the location of the instruments monitoring and collecting data”),
said instruments capable of being installed in gas-carrying pipes (see reasons stated above and [0030]),
thereby providing the user with data and knowledge about the gas distribution system ([0047]: The sensor can send a message to processor 205 when the sensor detects a pressure anomaly. The processor 205 can then evaluate the event to determine if the anomaly is a problem or can relay the message to the operations center for evaluation. Upon detection of an anomaly, at least one of processor 205 or the operations center can generate an alert that there is an anomaly; thus “thereby providing the user with data and knowledge about the gas distribution system”).
Hy does not explicitly teach: natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system without a need to disrupt a flow of natural gas; each of said instruments including a fluid dynamic sensor capable of being positioned within gas flow within a distribution pipe; wherein each fluid dynamic sensor comprises: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube, a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated; said instruments capable of being installed in gas-carrying pipes without the need to stop the flow of gas therewithin, thereby providing the user with data and knowledge about the natural gas distribution system to facilitate a safer environment.
Other embodiments of Hy teaches alarm can be located within monitoring device or any other location to alert people ([0061]); [0054]: processor 205 of monitoring device can alert municipality to take proper actions.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hy with other embodiment of Hy to include thereby providing the user with data and knowledge about the distribution system to facilitate a safer environment. This is important for generating/achieving safety systems within each municipality. 
a to disrupt a flow of natural gas; each of said instruments including a fluid dynamic sensor capable of being positioned within gas flow within a distribution pipe; wherein each fluid dynamic sensor comprises: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube, a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated; said instruments capable of being installed in gas-carrying pipes without the need to stop the flow of gas therewithin; thereby providing the user with data and knowledge about the natural gas distribution system.
Booker teaches a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow pipe without a need to disrupt/stop a flow of gas (abstract: flow measuring device includes a Pitot tube assembly in a flow tube wherein gas flowing through the flow tube passes the pitot tube assembly; hence, the pitot tube assembly did not block/stop a flow of gas; [0010]: The Pitot tube assembly includes a sensing tube and at least one pressure sensing port connected with the sensing tube. The sensing tube includes a plurality of sensing openings that are positioned at different portions of gas flowing through the flow tube; thus “a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow pipe without a need to disrupt/stop a flow of gas”).
 It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Hy with 
Modified Hy does not explicitly teach natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system, a plurality of instruments disposed at locations about a natural gas distribution pipe system; thereby providing the user with data and knowledge about the natural gas distribution system; wherein each fluid dynamic sensor comprises: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube, a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated.
Giunta teaches a concept of: remote monitoring of integrity of pressurized pipelines and properties of fluids transported such as natural gas using plurality of sensors attached along pipeline ([0066 and 0069]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Hy with concept teachings of Giunta to include natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system, a plurality of instruments disposed at locations about a natural gas distribution pipe system; providing the 
Modified Hy does not explicitly teach wherein each fluid dynamic sensor comprises: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube, a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated.
	Chin teaches a concept of: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube (as shown in FIG. 6, the total pressure hole 51a and the static pressure hole 52a of the Pitot tube 50 are opened in the passage of the duct D, and the total pressure outlet on the total pressure hole side is opened. The static pressure outlet 52b on the static pressure hole side is connected to one pressure receiving portion 101 and the other pressure receiving portion 102 of the differential pressure gauge 100 arranged outside or inside the duct D via pipes 55 and 56, respectively. Has been done. Then, the differential pressure between the total pressure of the airflow guided to one pressure receiving portion 101 of the differential pressure gauge 100 and the static pressure of the airflow guided to the other pressure receiving portion 102 of the differential pressure gauge 100 is measured by the differential pressure gauge 100, and the difference is obtained; holes 51a and 52a are on the diametrically opposite sides of the Pitot tube 50; thus “a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure is measured between the holes on the diametrically opposite sides of said tube”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pitot tube of modified Hy with concept teachings of Chin to include wherein each fluid dynamic sensor comprises: a pitot tube comprising a plurality of holes formed through diametrically opposite sides of said tube, whereby a differential of pressure may be measured between the holes on the diametrically opposite sides of said tube, for detecting a gas flow rate, particularly a gas flow rate at a low flow rate (page 1).
Modified Hy does not explicitly teach a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated.
Traina teaches a concept of: probe assembly 30 is mounted to a port 32 in a stack 34 in which emissions monitoring is performed, wherein pitot tube 10 is attached to the distal end of a conduit 38; the probe assembly 30 is designed so that the conduit 38 and attached pitot tube 10 can be rotated, advanced and retracted within the conduit (fig.8 and col.4, lines 55-64: “the probe assembly 30 is designed so that the conduit 38 and attached pitot tube 10 can be rotated, advanced and retracted within the conduit” suggests that the probe assembly can be rotated).
Since Chin teaches a circuit board comprising predetermined electronics (Chin: electric circuit inside differential pressure gauge 100 corresponds to “a circuit board comprising predetermined electronics”), and since it is known in the art to use of O-ring seals when mounting sensor with sensor housing to avoid any of fluid leakage into space of sensor housing in which smart module (or electronic components) is notably located (as evident in the conclusion), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify probe assembly of pitot tube of modified Hy with concept teachings of Traina to include a rotatable circuit board housing comprising therewithin a circuit board comprising predetermined electronics, whereby rotation of the rotatable circuit board housing permits an installer to align the plurality of holes of the pitot tube with the gas flow within the distribution pipe, and at least two O-ring seals to prevent escape of gas when the rotatable circuit board housing is rotated, for a more reliable and more accurate reverse type pitot tube for measuring true flow rate of a fluid through a conduit in which effect of pitch angle is reduced and in which negative bias is eliminated (col.3, lines 32-36), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for a more reliable and more accurate reverse type pitot tube for measuring true flow rate of a fluid through a conduit in which effect of pitch angle is reduced and in which negative bias is eliminated while avoid any of fluid leakage into space of sensor housing in which smart module (or any electronic components) is notably located) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20170219550, which teaches use of O-ring seals when mounting sensor with sensor housing to avoid any of fluid leakage into space of sensor housing in which smart module (or electronic components) is notably located ([0075]).

. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861